ORDER
On 21 May 1944, Léala Siaseli of Leone filed his application with the Attorney General of American Samoa to register the matai name Atofau. Notice of the application was posted on 5 June 1944. In due time, Kelemete of Leone filed his objection to the registration of this name by Léala and claimed that he, Kelemete, was entitled to register the name. Section 81 of Codification of the Regulations and Orders for the Government of American Samoa provides that before anyone can become eligible to hold a matai title the applicant “must be chosen by his family for the title.” Section 79, paragraph 4A sets forth a guide by which the court shall be governed in deciding a case of this kind. That paragraph reads as follows:
“4A. In the trial of Matai name cases the High Court shall be guided by the following in the priority listed:
*1931. The wish of the majority of the family.
2. The forcefulness, character, personality, and leadership of the candidate.
3. The best hereditary right in which the male and female descendants shall be equal in the family where this has been customary, otherwise, the male descendant shall prevail.
4. The value of the holder of the Matai name to the Government of American Samoa.”
Léala testified that there was a meeting of the male branch of the family at which he was chosen to hold the title. Kelemete testified that there was a meeting of the family to which all of the members of the family were invited to attend in which he, Kelemete, was chosen for the title. The application of Léala Siaseli contains the endorsement of 19 names. Kelemete testified there were approximately thirty members of the family at the meeting when he was chosen to hold the title. While the evidence as to whom the majority favor is very unsatisfactory, it appears from the testimony that Kelemete has the majority on his side. The court further finds that Kelemete has the greater forcefulness, character, personality, and leadership to fit him to hold the title. Each one of the parties appears to be a member of the Atofau family and both have hereditary right to the title. The court further finds that it is to the best interest of the family and the Government of American Samoa to have Kelemete hold the title. Now, therefore,
IT IS ORDERED, ADJUDGED AND DECREED that Kelemete of Leone be permitted to register the matai name ATOFAU and shall from this date hold that name.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the cost of this case be fixed at $25.00 one half to be paid by each party to the suit.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a certified copy of this order be delivered to the Attorney General of American Samoa.